ITEMID: 001-59470
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF BAUMANN v. FRANCE
IMPORTANCE: 1
CONCLUSION: Preliminary objection rejected (non-exhaustion);Violation of Art. 6-1;Not necessary to examine P1-1;Violation of P4-2
JUDGES: Nicolas Bratza
TEXT: 8. On 27 November 1993 Strasbourg police officers spotted an occupied vehicle parked in a car park. It turned out that the vehicle had been stolen the previous day in Strasbourg. The investigators proceeded to arrest O.H., who had come to take delivery of the stolen vehicle, and S.B, who had handled it. The on-the-spot investigation established that other transactions had taken place and that the two arrested men used to meet in a hotel in Brumath (Bas-Rhin). The police officers went to the hotel where they arrested O.H.'s wife and Miss C.E while the latter was about to get into a vehicle belonging to the applicant.
9. When questioned at the hotel C.E. stated that her boyfriend, the applicant, had been staying at the hotel for some time, but had been taken into hospital in Germany on 26 November 1993 because his health had given cause for alarm.
10. Their hotel room was searched. The investigators seized a German passport in the applicant's name, 7,700 German marks (DEM) and 2,150 French francs (FRF) found in C.E.'s handbag, bank documents, a vehicle registration certificate and various hand-written documents. Those items were sealed and deposited at the consignment of exhibits department at the Strasbourg tribunal de grande instance.
11. After her release from police custody no court proceedings were brought against C.E. None were brought against the applicant either.
12. On 30 November 1993 O.H. and S.B were charged by an investigating judge of the Strasbourg tribunal de grande instance.
13. The applicant's lawyer lodged an application under Article 99 of the Code of Criminal Procedure on 6 December 1993, registered at the investigating judge's office on 8 December 1993, requesting the investigating judge to return the money and other seized items, including the passport. He received no reply from the investigating judge.
14. On 5 January 1994 the applicant was arrested by the criminal police of Pirmasens (Germany) and convicted by a criminal court in Landau. Since then he has since been imprisoned in Zweibrücken Prison, where he is due to remain until 4 March 2006.
15. O.H. and S.B. were committed for trial at the Strasbourg Criminal Court where they were tried and convicted on 13 June 1994 without the applicant or his girlfriend having been informed. The applicant could not therefore lodge an application for the return of his possessions with the criminal court trying the case.
16. On 14 September 1994 the applicant's lawyer renewed his request to the investigating judge of 6 December 1993. He received no reply.
17. On 28 October 1994 the applicant's lawyer lodged an application with the public prosecutor under Article 41-1 of the Code of Criminal Procedure for the return of the DEM 7,700, the bank statements and a rechargeable mobile-telephone battery.
18. On 7 November 1994 the public prosecutor refused his application on the ground that the items had been confiscated by order of the Criminal Court in its judgment of 13 June 1994 in the proceedings against O.H. and S.B. In his reply the public prosecutor referred to the application lodged with the investigating judge on 6 December 1993 and renewed on 14 September 1994.
19. On 6 January 1995 the applicant's lawyer lodged an application with the Sixth Criminal Division of the Strasbourg tribunal de grande instance under Article 710 of the Code of Criminal Procedure for the return of the seized items. The application, which just bore the stamp of the Strasbourg public prosecutor's office, dated 6 January 1995, concerned the applicant's passport, the DEM 7,700, the bank statements and the rechargeable mobile-telephone battery.
20. On 6 February 1995 the public prosecutor replied to that application as follows:
“Despite my letter of 7 November 1994 advising you that nothing could be returned to Mr Baumann on any grounds whatsoever because the court had ordered confiscation of the sealed items, you persist in wishing to obtain a hearing in connection with the sealed items in question.
I regret to have to repeat myself in pointing out that the judgment dated 9 May 1994 has become res judicata and that Article 710 of the Code of Criminal Procedure does not provide for the reopening of proceedings terminated by a confiscation decision which has become final.
Article 710 of the Code of Criminal Procedure is reserved for interlocutory applications relating to the execution of a decision and not disputes about the penalties imposed. The court in question did not have any power to reconsider a measure which had become res judicata. ...”
21. In a letter of 12 February 1996 C.E. requested the public prosecutor to return the seized DEM 7,700 and FRF 2,150 on the ground that the money belonged to her and that she was not in any way involved in the criminal proceedings. In a letter of 29 April 1996 she renewed her request, stating among other things: “my ex-boyfriend has put me in a difficult position which has seriously changed my life ... I have incurred debts because of him ... it is very important for me to recover my money...”
22. The relevant provisions of the Code of Criminal Procedure provide:
...
“Where the nature of the crime is such that it can be proved by seizing papers, documents or other objects in the possession of persons who appear to have participated in the crime or to hold documents or objects relating to the offence, a senior police officer shall immediately go to their place of residence where he shall search the premises and draw up a search report.
He alone, together with the persons listed in Article 57 and those to whom he may refer under Article 60, shall have power to examine papers or documents before seizing them.
However, he must first take all measures necessary to ensure that professional confidentiality and the rights of the defence are respected.
An inventory shall be made immediately of all seized objects and documents which shall then be placed under seal. Where an on-the-spot inventory presents difficulties, the items shall be provisionally sealed until an inventory of them can be made and they can be definitively sealed, which shall be done in the presence of the persons present during the search in accordance with the conditions laid down in Article 57.
With the agreement of the public prosecutor, the senior police officer shall retain only those objects and documents necessary for establishing the truth.”
...
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
